Exhibit 10.1
aptvlogoa03.gif [aptvlogoa03.gif]




[Date]
 
[Full Name]
[Address]




Dear [First Name]:


Effective [Date], Aptiv, PLC (hereafter “Aptiv” or the “Company”) intends for
your duties and responsibilities to be split between Aptiv Global Operations
Limited, the Company’s principal operational company (hereafter “OpCo”), and
Aptiv Technologies Limited, the Company’s principal technology management
company (hereafter “TechCo”). This arrangement will be reviewed at regular
intervals, which are expected to occur at least once every 12 months to ensure
the arrangement continues to support business needs.


This letter sets forth the anticipated allocation between these entities and
outlines the terms and conditions that govern your assignment. Except as
otherwise provided in this letter, your duties, responsibilities, compensation,
and benefits remain unchanged.


1.
Title: [Title]



2.
Legal Employer: [Legal Entity]

 
3.
Principal Place of Employment: [Primary Employment Location]



4.
Allocation of Work Time: Aptiv anticipates that approximately [#] working days
per year will be spent working on Company business for OpCo, of which
approximately [#] days will be spent working in Dublin, Ireland, with the rest
spent at other global locations. Any remaining days will be spent providing
services to TechCo while working for Aptiv Services General Partnership
(hereafter “AUSS GP”).



5.
Compensation: Your total annual compensation (including base salary, annual
incentive, and long-term incentive) will remain unchanged from the compensation
approved by [approval body] of Aptiv. You will remain on the U.S. payroll, and
will continue to be paid in U.S. dollars, subject to applicable deductions and
withholdings made by your payroll administrator.



6.
Allocation of Compensation:

The following compensation has been allocated to your work for OpCo:
•
Allocation of Salary: [$] of your annual base salary, subject to any Irish
statutory withholding obligations required.

•
Allocation of Annual Incentive Plan (AIP) Awards: [$] of your AIP individual
target will be allocated to OpCo, subject any Irish statutory withholding
obligations required.

Any and all other compensation has been allocated to your provision of services
to TechCo while working for AUSS GP.
•
Subject to Change: The allocation of compensation between services provided for
the benefit of OpCo and the services provided to TechCo while working for AUSS
GP is subject to change based on future changes in responsibilities and/or
compensation.



7.
Benefits: You will remain eligible for all employee benefit plans offered to the
Company’s U.S. employees (including but not necessarily limited to the Salaried
Health Care Program, the Salaried Life & Disability Benefits Program, the
Salaried Retirement Savings Program, and the Salaried Retirement Equalization
Savings Program). Unless otherwise legally required, you will not be eligible to
receive any Irish benefits.








--------------------------------------------------------------------------------




8.
Board Membership: To the extent you sit on the board of an Irish group company,
you are not eligible to receive any compensation in respect of your role as a
board member.



9.
Travel & Expenses: As your base of employment will be [Primary Employment
Location], all expenses relating to travel (airfare, lodging, meals, etc.) to
other locations will be processed in accordance with the Company’s travel and
expense policy.

 
10.
Income Tax:

•
U.S. Income Tax: U.S. federal income taxes will be withheld from your paycheck

•
Ireland Income Tax: Your allocated income will be subject to tax in Ireland
based on the number of days you work in Ireland. Irish income tax will be
collected through an Irish payroll. Income taxes due to Ireland will result in a
reduction of amounts withheld for U.S. federal income taxes through US payroll.
You are responsible for any Irish tax liabilities that arise from working in
Ireland, however, if working in Ireland results in additional incremental tax,
the Company will provide tax equalization (including gross-up) pursuant to the
Company’s current tax equalization policy.

•
Tax Preparation: You may choose to retain a tax preparer (at your expense) to
prepare your U.S. and/or Ireland tax returns; however, all tax returns must be
reviewed by the Company’s selected vendor prior to filing. If you prefer, you
have the option of receiving tax preparation services for the U.S. and/or
Ireland tax returns from a vendor selected and paid for by Aptiv (the cost of
such tax preparation services would be imputed income to you, and would not be
grossed up). Should tax equalization be required, the tax vendor designated by
Aptiv will prepare the calculation at Aptiv’s expense.

•
Tax Audits: Should you be subject to an income tax audit during which an issue
related to this allocation is raised by either U.S. or Ireland authorities, the
Company agrees to provide full support for the audit, even if you are no longer
employed by the Company at the time of the audit. Likewise, you agree to provide
any relevant information to the Company if needed to aid conclusion of any
relevant portion of a tax audit.



11.
Governing Law:  This letter will be construed in accordance with and governed by
the laws of the State of Michigan, without regard to the choice of law
principles thereof. Any suit, action or other legal proceeding arising out of or
relating to this letter shall be brought exclusively in the federal or state
courts located in the State of Michigan.



Please confirm your understanding and acceptance of the above terms and
conditions by signing and returning the enclosed copy of this letter.


Sincerely,






[Signatory]
[Signatory Title]




I hereby confirm my agreement to the above terms and conditions of my
assignment.




Signed: _______________________________ Date: ___________________




